Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 1, 1989, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to support his conviction for criminal possession of a controlled substance in the third degree because there was no showing that he had dominion and control over the narcotics seized. However, this issue is not preserved for appellate review since the defendant failed to advance it before the trial court in support of his motion to dismiss the indictment at the close of the People’s case (see, People v Hood, 156 AD2d 468; People v Cardona, 136 AD2d 556). Under the circumstances of this case, we decline to review this contention in the exercise of our interest of justice jurisdiction.
The sentence imposed was neither harsh nor excessive under the circumstances (see, People v Suitte, 90 AD2d 80, 83). Bracken, J. P., Lawrence, Rosenblatt and Ritter, JJ., concur.